                                                                                                            4/6/2020
                               IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                    LYNCHBURG DIVISION

 UNITED STATES OF AMERICA                                 )
                                                          )      Criminal No. 6:94-cr-70068-2
     v.                                                   )
                                                          )      By: Elizabeth K. Dillon
 EDGAR NELSON PITTS                                       )          United States District Judge

                                        MEMORANDUM OPINION

          Pending before the court are several motions filed by Edgar Nelson Pitts seeking

reductions of his sentence pursuant to Amendment 782 to the U.S. Sentencing Guidelines

Manual (USSG), made retroactive by USSG § 1B1.10(d), and § 404(b) of the First Step Act of

2018. 1 (Emerg. Mot., Dkt. No. 198.) Pitts first sought a reduction in sentence from 488 months

to 451 months pursuant to Amendment 782 and 18 U.S.C. § 3582(c)(2), or the First Step Act.

However, in his subsequent emergency motion, Pitts asks the court to reduce his sentence from

488 months to an aggregate sentence on all counts of time served. Although the government

conceded that Pitts was eligible for a reduction based on Amendment 782, it argues that he is not

eligible for relief under the First Step Act. For the reasons discussed below, the court will deny

in part and grant in part Pitts’ emergency motion for a sentence reduction under the First Step

Act and will dismiss his remaining motions as moot.




         1
           Pitts originally filed a motion to reduce his sentence under 18 U.S.C. § 3582(c)(2) based on the two-level
reduction in the guideline ranges adopted by Amendment 782. (Dkt. No. 183.) Later, on February 1, 2019, he filed
a motion to reduce his sentence under the First Step Act. (Dkt. No. 186.) That motion was amended on February
22, 2019, after Pitts obtained representation by the Office of the Federal Public Defender. (Dkt. No. 191.) Pitts’
emergency motion, filed August 24, 2019, further amended his motion to reduce his sentence under § 404(b) of the
First Step Act.
                                              I. BACKGROUND

        Pitts and a number of codefendants were charged in a multi-count indictment on July 28,

1994. (Dkt. No. 37.) A jury convicted Pitts of conspiracy to distribute crack cocaine in violation

of 21 U.S.C. § 846 (Count 1), possession with intent to distribute crack cocaine in violation of 21

U.S.C. § 841(a) and 18 U.S.C. § 2 (Count 5), and two counts of possession of a firearm in

furtherance of a drug trafficking offense, in violation of 18 U.S.C. §§ 924(c), 2 (Counts 3 and 6).

(Dkt. No. 103.) Notably, the indictment did not include a specific weight of cocaine base

attributable to Pitts; however, the evidence considered in the pre-sentencing report (PSR)

indicated Pitts was responsible for 1.56 kilograms of cocaine base. 2 (PSR 8, Dkt. No. 187.)

        This court sentenced Pitts on March 24, 1995, to a total term of imprisonment of 592

months, consisting of 292 months on Counts 1 and 5, to run concurrently, and 300 months on

Counts 3 and 6, to run consecutively. A final criminal judgment was entered thereafter, and the

judgment was affirmed on appeal. (Dkt. Nos. 103, 112.) The court later granted Pitts’ motion to

reduce his sentence pursuant to Amendment 706 of the USSG, reducing his sentence as to

Counts 1 and 5 to 235 months on June 13, 2008. (Dkt. Nos. 148, 154.) The court further

reduced his sentence as to Counts 1 and 5 to 188 months on October 18, 2011, pursuant to

Amendment 750 to the USSG. (Dkt. No. 170.) These reductions were based on a change in

Pitts’ offense level from thirty-eight to thirty-four.

        On September 14, 2018, Pitts filed a pro se letter motion seeking a reduction in his

sentence under Amendment 782. (Dkt. No. 183.) The government did not oppose a reduction

(Dkt. No. 185), but, before the court entered an order resolving Pitts’ motion, Pitts filed a second



        2
          Similarly, neither the indictment nor the judgment in Pitts’ case cited a specific statutory penalty in
§ 841(b)(1) under which Pitts was convicted. The PSR, however, indicated that Pitts may have been sentenced in
accordance with § 841(b)(1)(A). (PSR 11.)

                                                         2
pro se letter motion seeking relief under the First Step Act and requesting that counsel be

appointed (Dkt. No. 186).

         The Federal Public Defender entered an appearance on Pitts’ behalf in this case on

February 8, 2019. Accordingly, the court entered an order on February 14, 2019, dismissing

Pitts’ motion to appoint counsel as moot and ordering the Federal Public Defender to file an

amended motion addressing Pitts’ requests for reductions pursuant to Amendment 782 and the

First Step Act. On February 22, 2019, by counsel, Pitts filed an amended motion to reduce his

sentence under the First Step Act. 3 (Dkt. No. 191.)

         On August 24, 2019, Pitts filed his emergency second amended motion to reduce his

sentence under the First Step Act to time served. He suggests that developments in case law

since he filed his amended motion support a greater reduction, and that he is eligible for

immediate release. (Dkt. No. 198.) The government disagrees, arguing that Pitts is ineligible for

relief under the First Step Act and requesting that to the extent the court determines Pitts is

eligible the court nonetheless exercise its discretion in denying relief.

                                                II. DISCUSSION

A. First Step Act

         As noted, Pitts seeks relief under § 404 of the First Step Act of 2018. 115 Pub. L. 391,

§ 404, 132 Stat. 5194 (enacted Dec. 21, 2018); see also 18 U.S.C. § 3582(c)(1)(B) (authorizing

courts to modify a previously imposed sentence “to the extent otherwise expressly permitted by



         3
           In Pitts’ amended motion filed February 22, 2019, he states that because his motion under the First Step
Act seeks the same reduction as his original motion for reduction regarding Amendment 782, “the Court dismissed
the prior motion as moot.” (Dkt. No. 191 at 3.) However, although the court denied Pitts’ request for appointment
of counsel as moot, it did not resolve Pitts’ request for a reduction in sentence. (Dkt. No. 190, at 1 (directing the
Federal Public Defender to “file an Amended Motion to Reduce Sentence that addresses both Pitts’ request for a
reduction under Amendment 782, which remains pending, and his request for relief under the First Step Act”).)
Accordingly, Pitts’ amended motion remains pending before the court.


                                                          3
statute”). Section 404 allows—but does not require—district courts to reduce the sentence of

certain defendants sentenced prior to August 3, 2010, the effective date of the Fair Sentencing

Act of 2010. To be eligible, the defendant must have committed a “covered offense,” which the

First Step Act defines as “a violation of a Federal criminal statute, the statutory penalties of

which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 that was committed

before August 3, 2010.” 4 First Step Act § 404(a). The Fourth Circuit has interpreted this

definition to mean that “any inmate serving a sentence for pre-August 3, 2010 violations of 21

U.S.C. § 840(b)(1)(A)(iii) or (B)(iii)—both of which were modified by Section 2 of the Fair

Sentencing Act—is serving a ‘sentence for a covered offense’ and may seek a sentence reduction

under the First Step Act.” United States v. Wirsing, 943 F.3d 175, 185 (4th Cir. 2019) (citation

omitted). If the court concludes that an offender is eligible, then the court may “impose a

reduced sentence as if sections 2 and 3 of the Fair Sentencing Act . . . were in effect at the time

the [defendant’s] offense was committed.” First Step Act § 404(b). “[I]n deciding whether to

reduce [a defendant’s] sentence and to what extent, the court may consider any relevant

§ 3553(a) factors . . . .” United States v. Jones, 409 F. Supp. 3d 549, 557 (W.D. Va. 2019).

B. Pitts Is Eligible for Relief Under the First Step Act

         The parties first disagree about whether Pitts is eligible for a reduction under § 404. 5 It is

undisputed that he committed the offenses for which he was convicted prior to August 3, 2010.




         4
           There is an additional requirement focused on a defendant’s prior efforts to receive relief, First Step Act
§ 404(c), but that is not at issue here.
          5
            The government concedes that Pitts is eligible for a reduction as to Count 5, for which the PSR attributes
59.3 grams of cocaine base to Pitts, but it argues that he is ineligible as to Count 1. (See Dkt. No. 195, at 8 n.2.)
Considering Pitts’ sentences for Counts 1 and 5 are to run concurrently, the government reasons that a reduction of
Pitts’ sentence as to Count 5 would not reduce his aggregate sentence. Because the analysis is the same for both
counts, the court considers them collectively herein.

                                                           4
However, the parties argue over what drug weight or statutory penalty should apply when

considering Pitts’ eligibility for relief.

        At the time the parties submitted their briefs, this court applied the rule that eligibility

depended on whether the penalty statute applicable to the defendant’s offense conduct would

have been different under the amendments to § 841 enacted in the Fair Sentencing Act. Since

then, however, the Fourth Circuit decided Wirsing, in which it clarified that the threshold

eligibility question is not whether a different statutory penalty would now apply to Pitts’ offense,

but whether Pitts violated a statute that was later modified by the Fair Sentencing Act. In other

words, any defendant who violated either §§ 841(b)(1)(A) or (B)—the two statutory penalties

modified by the Fair Sentencing Act—is eligible for relief under the First Step Act.

        The answer to whether he violated either section is at first unclear. Significantly, “any

fact that increases the statutory mandatory minimum is an element of the crime that must be

found by the jury beyond a reasonable doubt.” See Jones, 409 F. Supp. 3d at 554 (citing Alleyne

v. United States, 570 U.S. 99, 116 (2013)); see also United States v. Smith, 379 F. Supp. 3d 543,

546–47 (W.D. Va. 2019) (citing cases supporting the rule that “eligibility under the First Step

Act is determined by looking at the statute of conviction and not the defendant’s conduct”). But

Pitts’ indictment does not charge him with a violation of either §§ 841(b)(1)(A) or (B), instead

charging him only under § 841(a)(1). Likewise, with regard to Counts 1 and 5, he was convicted

only under § 841(a)(1). And, there is no indication of any drug weight in Pitts’ indictment or

judgment from which the court can determine what statutory penalty the sentencing judge

applied to calculate Pitts’ sentence. 6


        6
           Although the PSR contained both a drug weight and a citation to § 841(b)(1)(A), the court may not rely
on facts from the PSR in determining what statutory penalty applied to Pitts’ sentence. See Jones, 409 F. Supp. 3d
at 554; United States v. Smith, 379 F. Supp. 3d 543, 546–47 (W.D. Va. 2019).


                                                         5
        Nonetheless Pitts’ original sentence indicates that he violated and was convicted under

either §§ 841(b)(1)(A) or (B). The sentence, which was affirmed by the Fourth Circuit (Dkt. No.

112), exceeded twenty-four years as to Counts 1 and 5. (Dkt. No. 103.) Had Pitts been

convicted under § 841(b)(1)(C), this sentence would have exceeded the statutory maximum for

his offense. Because Pitts would be eligible for First Step Act relief under either

§§ 841(b)(1)(A) or (B), the court need not determine which of the two statutes was actually

applied to Pitts’ case. Based on the length of Pitts’ original sentence, the court clearly applied

one of the statutory penalties modified by the Fair Sentencing Act. Accordingly, the court finds

that Pitts is eligible for relief.

C. Pitts is Entitled to a Reduction to 151 Months on Counts 1 and 5

        Having found that Pitts is eligible for relief, the court may now “impose a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act . . . were in effect at the time [his]

offense was committed.” First Step Act § 404(b). In his emergency motion, Pitts argues that the

court should reduce his sentence to a total aggregate of time served. He advances two theories in

support of his position: first, that the First Step Act allows the court to resentence Pitts without

“stacked” 7 § 924(c) charges as in Wright v. United States, Nos. 4:95-cr-39, 4:95-cr-44, 2019 WL

3046096 (E.D. Va. July 11, 2019); and, second, that because a defendant charged with the same

crimes today would not face “stacked” § 924(c) charges, the court should account for this

sentencing discrepancy by reducing Pitts’ sentence on Counts 1 and 5 to one day each. 8


        7
          At the time of Pitts’ sentencing, § 924(c)(1)(C) mandated much longer minimum sentences for a “second
or subsequent conviction” under § 924(c). Courts used the term “stacking” to describe a situation “where
defendants were convicted of multiple counts under § 924(c) and received both the original five-year mandatory
minimum for the first count and then an additional twenty-five-year mandatory minimum for the second count.”
Wright v. United States, Nos. 4:95-cr-39, 4:95-cr-44, 2019 WL 3046096, at *7 (E.D. Va. July 11, 2019).
        8
          Pitts asserts that the court should view his conviction as one under § 841(b)(1)(C). He reasons that
because the jury in his case did not make any factual findings regarding the drug weight for which Pitts was
responsible, he cannot now be subject to either of the higher mandatory minimums. Regardless, his current sentence

                                                        6
          1. Pitts’ “stacked” § 924(c) convictions

          Wright involved a defendant who had been convicted on numerous counts including two

counts of possessing and using a firearm in connection with drug trafficking under § 924(c)(1)

and various counts under §§ 841(a) and (b). Based on the rule that convictions under § 924(c)

“stacked,” the court sentenced the defendant as though he had both a first and second offense

under the statute, rather than considering both charges as first offenses. Id. at *3. The First Step

Act, however, amended § 924(c)(1)(C) to eliminate the “stacking” effect. See 18 U.S.C.

§ 924(c)(1)(C) (“In the case of a violation of this subsection that occurs after a prior conviction

under this subsection has become final, the person shall . . . be sentenced to a term of

imprisonment of not less than 25 years . . . .” (emphasis added)). Now, “an individual may only

receive the higher 25-year mandatory minimum only after a previous conviction under the same

statute has become final.” Wright, 2019 WL 3046096, at *7. In other words, were the Wright

defendant to be sentenced today, with no prior convictions under § 924(c)(1)(C), he would be

subject to a mandatory minimum of only five years on each count. The Wright court therefore

found the defendant eligible for a reduction in sentence as to both his drug counts and his gun

counts.

          However, § 403(b) of the First Step Act limits the application of the § 924(c)(1)(C)

amendment “to any offense that was committed before the date of enactment of this Act, if a

sentence for the offense has not been imposed as of such date of enactment.” First Step Act

§ 403(b) (emphasis added). Thus, as a necessary predicate to the reduction in Wright, the court

first held that “the FIRST STEP Act allows federal courts to in fact impose new reduced




on Counts 1 and 5 does not exceed the statutory maximum set forth in § 841(b)(1)(C) and, for the reasons set forth
below, the court will decline to grant a reduction to one day on each count.

                                                         7
sentences, not simply modify or reduce the current ‘term of imprisonment’ already decided.”

Wright, 2019 WL 3046096, at *4 (emphasis added).

       But this court has previously held that changes to a sentence made pursuant to the First

Step Act do not amount to “resentencing,” and are instead reductions allowed under 18 U.S.C.

§ 3582(c)(1)(B). Jones, 409 F. Supp. at 556 (“The court thus concludes, as have the clear

majority of courts to have addressed the issue, that a plenary resentencing is not required.”). The

Fourth Circuit’s decision in United States v. Melvin, 777 F. App’x 652 (4th Cir. 2019), further

supports this interpretation of § 403. See id. at 653 (“Although the First Step Act altered the

circumstances under which 18 U.S.C. § 924(c) offenses are subject to enhanced mandatory

minimum sentences, Congress expressly limited the retroactivity of that provision to offenses for

which [a] sentence was not yet imposed as of the First Step Act’s date of enactment. As Melvin

was sentenced years before the First Step Act’s enactment date, that provision does not apply to

him.” (citations omitted)).

       The First Step Act does not allow the court to vacate a defendant’s sentence and then

resentence him under the modern statutory penalties. Instead, it merely provides an opportunity

for the court to reconsider and reduce a defendant’s sentence under § 3582(c)(1)(B) to the extent

the court, in its discretion, finds appropriate. Thus, because the court sentenced Pitts before the

enactment of the First Step Act, § 403(b) does not allow the court to reduce his sentence under

§ 924(c)(1)(C).

       2. Reduction of Pitts’ sentence to one day is not warranted

       In Pitts’ second argument, he reasons that because the jury did not determine what drug

weight the court should use in calculating his sentence, the court should apply the statutory

minimum and maximum sentences set forth in § 841(b)(1)(C). Because § 841(b)(1)(C) does not



                                                 8
impose a mandatory minimum, Pitts then cites to Dean v. United States, 137 S. Ct. 1170 (2017),

for the proposition that the court may impose a sentence of one day on each drug count in

consideration of the large mandatory minimum sentence imposed for the defendant’s “stacked”

firearm counts under § 924(c)(1)(C).

       In Dean, the defendant was convicted of conspiracy to commit robbery, robbery, and

possessing a firearm as a convicted felon. The district court found that the defendant had no

“significant history of any violence,” and was “clearly the follower” with regard to the robbery

offenses. After considering that the defendant faced a minimum sentence of thirty years as to his

firearm offenses, the court noted “that 30 years plus one day was ‘more than sufficient for a

sentence in this case.’” Id. at 1175. But the court believed that it could not consider the

defendant’s sentence under § 924(c) when calculating the sentence for his non-§ 924(c)

convictions. Although the court felt a one-day sentence was more appropriate for the

defendant’s drug convictions, it nonetheless sentenced him to forty months on each non-§ 924(c)

count. The court felt such a lengthy sentence was unwarranted, but believed its hands were tied

by the language of § 924(c). On appeal, the Supreme Court held that while the sentencing court

could not have varied downward from the statutory minimum of § 924(c), it could have used its

discretion to impose a reduced sentence for the remaining counts. Id. at 1178. Pitts therefore

argues that if the court views his sentence on Counts 1 and 5 as falling under § 841(b)(1)(C), it

may reduce his sentence to one day on each count.

       In his supplemental briefs, Pitts cites numerous cases that have granted similar motions

based on the amendment to § 924(c) eliminating the “stacking” requirement. See, e.g., United

States v. Redd, No. 1:97-cr-00006-AJT, 2020 WL 1248493 (E.D. Va. Mar. 16, 2020); United

States v. Brown, No. ELH-00-0100, 2020 WL 1248950 (D. Md. Mar. 16, 2020); United States v.



                                                 9
Young, No. 2:00-cr-00002-1, 2020 WL 1047815 (M.D. Tenn. Mar. 4, 2020); United States v.

Maumau, No. 2:08-cr-00758-TC-11, 2020 WL 806121 (D. Utah Feb. 18, 2020); United States v.

Urkevich, No. 8:03CR37, 2019 WL 6037391 (D. Neb. Nov. 14, 2019). Nonetheless, the court

will decline to reduce Pitts’ sentences on Counts 1 and 5 on these grounds.

         Pitts is correct that where the statutory penalty for a drug charge does not impose a

mandatory minimum the court has broad discretion in sentencing. Dean, 137 S. Ct. at 1175

(“Sentencing courts have long enjoyed discretion in the sort of information they may consider

when setting an appropriate sentence.” (citing Pepper v. United States, 562 U.S. 476, 487–89

(2011)). But, unlike in Dean, where the sentencing judge believed that his hands were tied and

the sentence he imposed was unjust, the sentencing judge in this case made no similar

observations. If the sentencing judge believed that Pitts’ sentence was unfair, he could have

imposed a sentence on Counts 1 and 5 that was more in line with § 841(b)(1)(A)’s statutory

minimum of only ten years (or lower, if the court sentenced Pitts pursuant to one of § 841’s other

penalty ranges).

         Likewise, the other cases Pitts cites are distinguishable. 9 Those cases, which were

decided after the First Step Act, address the inherent problem of sentencing disparities given

Congress’s decision not to give the § 924(c) amendment retroactive effect. However, they also

give weight to the additional factors set forth in § 3553(a). See Redd, 2020 WL 1248493, at *8–

10 (noting the defendant’s minor and non-violent criminal history, his advanced age, his lack of

disciplinary infractions and “demonstrated commitment to self-improvement,” participation in


         9
          Notably, most of the cases on which Pitts relies involve motions under the “compassionate release”
provision of § 3582(c)(1)(A), which allows the court to reduce a term of imprisonment if it finds that “extraordinary
and compelling reasons warrant such a reduction.” Pitts instead filed his motion under § 3582(c)(1)(B), which
allows the court to modify a sentence only to the extent permitted by statute or by Rule 35 of the Federal Rules of
Criminal Procedure (in this case, the First Step Act), and § 3582(c)(2), which allows the court to reduce a sentence
based on amendments to the USSG. Even if Pitts sought a reduction pursuant to § 3582(c)(1)(A), however, the
court would not grant the full reduction he seeks for the reasons that follow.

                                                         10
vocational programs, and his strong family ties and offer of employment to support him upon

release); Brown, 2020 WL 1248950, at *10 (considering that the defendant successfully

completed bureau of prisons programming, was a model inmate who was moved to a medium-

security facility, and had remained involved with his daughters throughout his nearly twenty

years in custody, which the court noted showed his maturity); Young, 2020 WL 1047815, at *2

(recalling that at sentencing the court felt it “had no choice,” and that the defendant’s original

sentence was a “tragedy,” before further acknowledging that the defendant’s advanced age,

chronic ailments, unusual criminal history, and praise-worthy prison record warranted a sentence

reduction); Urkevich, 2019 WL 6037391, at *2 (noting that the government did not dispute that

the defendant was rehabilitated and did not pose a danger to the safety of the community); see

also United States v. Owens, No. 97-CR-2546-CAB (S.D. Cal. Mar. 20, 2020) (granting a motion

for reduction where the defendant “took advantage of vocational and rehabilitative programs,

exhibited a solid work ethic, was trusted with increasing levels of responsibility, . . . became a

leader in his religious community,” and had “strong ties with family and friends who [were]

willing to assist him with his reentry into society”).

       In Maumau, the case arguably most supportive of Pitts’ position, the court reduced the

defendant’s sentence because his “age, the length of the sentence imposed, and the fact that he

would not receive the same sentence if the crime occurred today all represent extraordinary and

compelling grounds to reduce his sentence.” 2020 WL 806121, at *5. But even there, the court

had “repeatedly expressed its concern regarding the length” of the defendant’s sentence,

including at the time of sentencing. Id. Again, there is no indication that the sentencing judge in

this case viewed Pitts’ sentence with the same concern.




                                                 11
       If Congress intended to make the § 924(c) amendment retroactive, it could have done so.

However, as stated above, when Congress passed the First Step Act, § 403(b) expressly limited

the § 924(c) amendment to offenses for which a sentence had not yet been imposed. Without

more, reducing Pitts’ drug sentences to one day would be an end-around solution that ignores the

statutory limitations Congress imposed on the § 924(c) amendment. To be clear, the limitation

of § 403(b) does not necessarily preclude the court from reducing Pitts’ drug sentences. But

§ 403(b) indicates that Congress did not intend the sentencing disparity between defendants

sentenced before and after the § 924(c) amendment to constitute a sufficient basis on its own to

grant the reduction Pitts seeks. Instead, that factor is only one of many that the court should

consider, as set forth in § 3553(a).

       This position is supported by United States v. O’Bryan, No. 96-10076-03-JTM, 2020 WL

869475, at *1–2 (D. Kan. Feb. 21, 2020), which Pitts cites in his amended supplemental brief. In

O’Bryan, the court acknowledged that Congress’s limiting language in § 403 does not mean that

the sentencing disparities caused by the § 924(c) amendment cannot be a reason to reduce a

defendant’s sentence. It noted “this simply establishes that a defendant sentenced before the

FSA is not automatically entitled to resentencing; it does not mean that the court may not or

should not consider the effect of a radically changed sentence for purposes of applying

§ 3582(c)(1)(A).” Id. at *1. However, in reaching its decision to grant a reduction, the court

stated that the government “offers no rejoinder to the prison record evidence submitted by

O’Bryan indicating rehabilitation progress and favorable behavior.” Id. at *2 (emphasis added).

Thus, while the limiting language of the First Step Act does not necessarily bar the court from

granting a reduction, the § 924(c) amendment is but one of many factors the court must consider.




                                                12
         Unlike most of the cited cases, Pitts has not identified any other mitigating circumstances

warranting a reduction in his sentence. He spends the majority of his emergency motion citing

and discussing studies in support of his contention that “youth are understood to have reduced

culpability but also greater capacity for reform.” (Emerg. Mot. 4.) However, in his eight-and-

one-half-page discussion of adolescent immaturity, he relates this argument to his own case only

briefly—by pointing out that he “was only 19 at the time he participated in these offenses” and

that his “age played a significant role in his offense, but also in his decision to go to trial.” (Id. at

4–5.) The court acknowledges that Pitts may have been immature at age nineteen, but Pitts has

not suggested that he has matured, reformed, or accepted responsibility for his behavior in the

years since. While he mentions “good time credit,” he does so in passing and with no details

helpful to the court’s determination here. Pitts has now filed five supporting briefs, three of

those filed by counsel, in which he has failed to include any information suggesting that he is

rehabilitated. As far as the court is aware, he has not taken advantage of educational or

vocational programs, developed or maintained a support system to help him succeed upon

release, or otherwise matured or accepted responsibility for his actions. 10

         Without any information indicating that Pitts is rehabilitated, the court is left only with

the PSR that guided the sentencing judge in this case. The PSR adopted by the sentencing court

indicates that Pitts was responsible for 1.56 kilograms of cocaine base. At the time of his

original sentencing, this drug weight resulted in a base offense level of 38. The PSR further

indicated that Pitts assaulted a law enforcement officer, recruited additional conspirators, and

was “clearly a leader and organizer” within the group. (PSR 8.) In addition to the base offense



         10
            To be sure, Pitts has highlighted a growing sentencing disparity that needs to be addressed and weighs in
favor of a reduction. But the court is not willing to grant a reduction based solely on a change to § 924(c) when
Congress expressly limited the application of that change to post-amendment offenders.

                                                         13
level, the PSR suggested a three-level victim-related enhancement and a four-level enhancement

for Pitts’ role in the offense, although the sentencing court did not allow those enhancements.

       After considering the factors set forth in § 3553(a), the court will decline to reduce Pitts’

sentence to one day for Counts 1 and 5.

       3. Pitts is entitled to a reduction to 151 months on Counts 1 and 5

       Nonetheless, the court will grant a reduction in accordance with the Addendum to the

PSR and Amendment 782. As discussed above, the court has reduced Pitts’ sentence on two

occasions such that his current sentence is 188 months on Counts 1 and 5. As the government

conceded in response to Pitts’ motion for a sentence reduction, Amendment 782 reduced the base

offense level applicable to Pitts by two points, changing the guideline ranges for Pitts’ offenses

under Counts 1 and 5 to between 151 and 188 months. The court believes a reduction on Counts

1 and 5 to the low end of the amended guideline range is warranted. Thus, the court will reduce

Pitts’ sentence on Counts 1 and 5 to 151 months in the custody of the Bureau of Prisons. All

other terms in the judgment will remain the same.

                                       III. CONCLUSION

       For the reasons set forth above, the court will grant in part and deny in part Pitts’

emergency motion to reduce his sentence under the First Step Act (Dkt No. 198) and will deny as

moot his pro se motions to reduce his sentence pursuant to Amendment 782 (Dkt. No. 183) and

the First Step Act (Dkt. No. 186) and his amended motion to reduce his sentence pursuant to the

First Step Act (Dkt. No. 191). An appropriate order will be entered.

       Entered: April 6, 2020.

                                              /s/ Elizabeth K. Dillon
                                              Elizabeth K. Dillon
                                              United States District Judge


                                                 14
